DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I: claims 1-4 in the reply filed on 6/13/2022 is acknowledged.
Claims 5-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/13/2022.
Claim Objections
Claim 1 is objected to because of the following informalities:
In line 7, “AI:” should read –Al:--.
In line 17, “where, FCO{110}<112> and FCO{112}<111>, each representing” should read --where FCO{110}<112> and FCO{112}<111> each represent--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “high strength,” “high formability,” and “excellent bake hardenability” in claims 1-4 are relative terms which render the claims indefinite. The terms “high strength,” “high formability,” and “excellent bake hardenability” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1 recites “Fe residues, and other inevitable impurities”, which renders the claim indefinite because it is unclear if Fe is the balance or just an impurity element. “Fe residues” would imply that Fe is merely an impurity. Furthermore, “and other inevitable impurities” would imply that Fe is an inevitable impurity. However, in view of the fact that claim 1 recites a steel, for the purposes of examination, claim 1 is given the broadest reasonable interpretation such that the “Fe residues, and other inevitable impurities” is interpreted as –and a balance of Fe and inevitable impurities--.
Claims 2-4 are dependent on claim 1 and are thus also rejected for the same reasons.
Claim 2 recites the limitation "the fraction of bainite" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 1-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the prior art fails to disclose or fairly suggest the steel sheet as claimed. In particular, the closest prior art, Kim et al. (KR 2015-0051839), hereinafter “Kim,” wherein an English machine translation is used and cited herein, teaches a high strength hot-rolled steel sheet with excellent formability and high hardenability, the steel sheet comprising, 0.03-0.1 wt% of C; 0.01-1.2 wt% of Si; 1.2-1.9 wt% of Mn; 0.01-0.08 wt% of Al; 0.005-0.8 wt% of Cr; 0.01-0.12 wt% of Mo; 0.001-0.05 wt% of P; 0.001-0.005 wt% of S; 0.001-0.01 wt% of N; 0.001-0.15 wt% of at least one selected from groups formed of Ti, Nb, and V; and the remainder consisting of Fe and inevitable impurities, wherein the steel sheet has a microstructure comprising ferrite as a base, 5-20 area% bainite, and less than 3 area% martensite (Abstract, [0007], [0029], [0033], [0039], [0051]). Kim does not teach that its steel sheet is coated. However, Fushiwaki et al. (CA 2682342), hereinafter “Fushiwaki” teaches that a high strength steel sheet that is galvanized (i.e. coated with zinc) will have a good appearance as well as improved corrosion resistance (Abstract, pg. 3 lines 1-8, pg. 31 lines 5-9). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to galvanize the high strength steel sheet of Kim in order to achieve good appearance and improve corrosion resistance.
However, neither Kim or Fushiwaki, either in alone or in combination, disclose a steel sheet satisfying Equation 1 as recited in claim 1. Thus, claim 1 is distinct over the teachings of the prior art. Claims 2-4 further limit claim 1 and are thus also distinct over the teachings of the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734